Citation Nr: 1410793	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder (originally claimed as chronic obstructive pulmonary disease and asbestosis), to include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from August 1964 to October 1967.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for chronic obstructive pulmonary disease (COPD) and asbestosis, each claimed as due to asbestos exposure.  

The Board notes that after the Veteran's appeal was certified to the Board in October 2011, he submitted additional evidence in support of his claim, namely VA treatment reports, dated in August 2008 and December 2011; duplicate copy of his DD 214; written statement in support of his claim, and Congressional correspondence.  The Veteran did not waive initial RO consideration of this evidence.  However, because the evidence is duplicative or redundant of that already contained in the record, the Board finds that a remand to have the RO issue a Supplemental Statement of the Case is not necessary.  38 C.F.R. § 20.1304 (2013).  The contains the Veteran's previous reported history of having been exposed to asbestos while serving aboard a USN vessel, as well as evidence that he has continued to seek treatment, in part, for respiratory symptoms.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during his period of active military service as a Boatswain's Mate aboard the USS YORKTOWN (CVS-10). 

2.  The competent and credible evidence fails to establish that the Veteran has asbestosis or any other asbestos related respiratory disease.


3.  A chronic respiratory disorder was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's respiratory disorders, currently diagnosed as COPD and emphysema, are etiologically related to his active service, to include in-service asbestos exposure. 


CONCLUSION OF LAW

A respiratory disorder, currently diagnosed as COPD and emphysema, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a pre-adjudication letter issued by the RO in February 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claims of entitlement to service connection for a respiratory disorder, claimed as due to asbestos exposure, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; See Bernard v. Brown, 4 Vet. App. 384, 39 (1993).  The RO obtained the Veteran's service treatment and personnel records, as well as identified VA treatment reports and Social Security Administration records.  

The Veteran was afforded a VA examination in June 2009 to determine the nature and etiology of his claimed respiratory disorders.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2009 VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's service and post-service medical records in his claims file.  It also considers all of the pertinent evidence of record when making pertinent findings as well as the Veteran's lay statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board finds that there is no further assistance that would be reasonably likely to substantiate the claims for service connection for a respiratory disorder, to include as due to asbestos exposure.

II. Laws and Regulations

Service Connection-general criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  As the Veteran's diagnosed COPD and emphysema are not chronic diseases, the presumption is not for application with respect to his claim for service connection for a respiratory disorder.  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the evidence of record does not demonstrate that the Veteran has been diagnosed with a chronic disease, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.  Id. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  

Asbestos guidelines

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section h (Dec. 13, 2005).

The guidelines in the M21-1 MR provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  The guidelines identify the nature of some asbestos-related diseases. The most common disease is interstitial pulmonary fibrosis (asbestosis). Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, IV.ii.2.C.9.b.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-25   (1997). VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

III. Merits Analysis

The Veteran seeks service connection for a respiratory disorder.  He maintains that he currently has a respiratory disorder, claimed as asbestosis and COPD, as a result of having to wear an asbestos-laden crash suit while serving aircraft as an Aviation  Boatswain's Mate aboard the USS YORKTOWN (CVS-10).  (See Veteran's handwritten statement to VA, accepted as Notice of Disagreement and received by VA in October 2009).  

With regard to Shedden/Caluza element number one (1), evidence of a current disability, none of the medical evidence of record shows evidence of asbestosis, pleural effusions, fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, or lung cancer.  The medical evidence instead shows that the Veteran has been repeatedly diagnosed with COPD and emphysema.  See May 2009 CT scan, June 2009 VA respiratory examination report.  Thus, while there is no objective evidence of any asbestos-related disease, Shedden/Caluza element number one (1), evidence of a current disability, has been met.

With regards to Hickson element number two (2), evidence of an in-service disease, the Veteran's service treatment records show that he complained of chest congestion that was associated with a head cold in February 1967.  An October 1967 service discharge examination report reflects that a physical evaluation of the Veteran's chest, to include x-rays, was "normal."  A chronic respiratory disorder was simply not shown.  The Veteran does not necessarily argue the contrary.

Rather, with respect to this claim, the Veteran attributes his currently diagnosed respiratory disorder to in-service exposure to asbestos.  He essentially claims that he was exposed to asbestos during his service aboard a naval ship.  His available service personnel records confirm his service in the United States Navy from August 1964 to October 1967, to include service as an Aviation Boatswain's Mate on the USS YORKTOWN.  The Board finds his reported history in this instance to be credible, and acknowledges that the RO conceded the Veteran's exposure to asbestos, albeit mild, in the appealed September 2009 rating action.  Thus, the Board finds that evidence of in-service disease or injury, Shedden/Caluza element number (2), has been met.  

Concerning Shedden/Caluza element number three (3), evidence of a nexus to military service, the Board finds that there are VA opinions that are supportive of and against the claim.  In support of the claim, are August 2008 VA x-ray interpretations of the chest that contain the Veteran's history, in part, of having had significant asbestos exposure.  The VA clinician indicated that the x-rays showed, in part, "[a] suggestion of basal pleural calcification which would indicate previous exposure to asbestos."  The examining clinician recommended that the Veteran undergo a noncontrast computed tomography (CT) scan [of the chest] in order to more accurately evaluate the changes of chronic asbestosis.  

Evidence against the claim includes a June 2009 VA examination and opinion.  After a review of the claims file, to include the Veteran's service treatment records, a recitation of the Veteran's history of in-service asbestos exposure that resulted in "minimal asbestosis exposure" and post-service history of tobacco abuse (one-and-a-half pack[ cigarettes] for the previous 30 years) and employment as an iron and sheet metal mechanic, as well as a physical evaluation of the Veteran's chest, the June 2009 VA examiner diagnosed the Veteran with COPD, emphysema with residual reduced diffusion capacity.  The VA examiner opined that the preponderance of medical evidence did not support causation by the "[s]ervice-connected disability claimed as asbestosis exposure secondary to MOS as Airman Boatswain's Mate during active duty."   The VA examiner intimated instead that the Veteran's obstructive pulmonary disease was related to his long history of tobacco use.

In weighing the positive and negative evidence of record, the Board finds that the negative June 2009 VA examination report outweighs the positive August 2008 X-ray report.  First, the August 2008 X-ray report only describes a "suggestion" of basal pleural calcification.  The positive findings were far from conclusive.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Indeed, a May 2009 CT scan, which was presumably conducted in conjunction with the recommendation made in August 2008, that showed no evidence of acute chest disease.  Such seems to establish that the suggestion of basal pleural calcification was later ruled out.  The August 2008 reviewer also provided no rationale for the positive opinion.  The opinion was at best conclusory and failed to take into account the Veteran's 30 plus years of tobacco use as well as his post-service work as a metal worker.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

By contrast, the June 2009 examiner provided a more definitive negative opinion that was supported by rationale.  There were also radiological studies subsequent to the August 2008 report that served as negative evidence.

Asbestos exposure during service is conceded.  However, the June 2009 VA examiner in this case noted that the Veteran's asbestos exposure in service was minimal, and that he also had a 40 pack-year history of smoking.  This led the examiner to conclude that the Veteran's current respiratory condition was more likely than not related to his history of smoking.  

Consideration has been given to the Veteran's lay assertion that he experiences a respiratory disorder as a result of his active service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, respiratory disorders fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Respiratory disorders not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing (e.g., x-rays and CT scans), physical examination, and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that Veteran is competent to report symptoms of difficulty breathing and chest pain.  However, there is no indication that the Veteran is competent to diagnose a respiratory disorder, such as COPD and emphysema.  The Veteran is likewise not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating respiratory disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  The identification and classification of these disorders is also a medical determination.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

A VA examiner has specifically concluded that the Veteran's COPD and emphysema are related to his long-term tobacco use.  The Board finds that the preponderance of the competent and credible evidence of record is against an etiological relationship between his diagnosed COPD and emphysema and his in-service asbestos exposure

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claims for service connection for a respiratory disorder, currently diagnosed as COPD and emphysema, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a respiratory disorder (originally claimed as chronic obstructive pulmonary disease and asbestosis), to include as due to asbestos exposure is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


